Case 0:20-cv-61786-WPD Document 1 Entered on FLSD Docket 09/02/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.:

 DIANA PEREZ,

               Plaintiff,
 v.

 MINDFUL MANAGEMENT, L.L.C.,
 PATRICK CARNEY,
 DOMINIC POSOCCO,

             Defendants.
 __________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

        Plaintiff, DIANA PEREZ, brings this action against Defendants, MINDFUL

 MANAGEMENT, L.L.C., PATRICK CARNEY, and DOMINIC POSOCCO, pursuant to the Fair

 Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff DIANA PEREZ was a resident of the State of Florida

 and an “employee” of Defendants as defined by the FLSA.

 3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

 recurring basis within the meaning of the FLSA including but not limited to interstate telephone

 communication with people outside Florida such as tenants.

 4.     Defendant MINDFUL MANAGEMENT, L.L.C. engaged in business and manages real

 estate in Broward County, Florida.

 5.     At all times material hereto, Defendant, MINDFUL MANAGEMENT, L.L.C., was a

 Florida corporation with its principal place of business in South Florida, engaged in commerce in
Case 0:20-cv-61786-WPD Document 1 Entered on FLSD Docket 09/02/2020 Page 2 of 3



 the field of real estate and property management, at all times material hereto was the “employer”

 of Plaintiff as that term is defined under statutes referenced herein, engaged along with its

 employees in interstate commerce, and has annual gross sales and/or business volume of $500,000

 or more.

 6.     Defendant, PATRICK CARNEY, is a resident of Palm Beach County, Florida and was, and

 now is, a manager of Defendant, MINDFUL MANAGEMENT, L.L.C., controlled Plaintiff’s

 duties, hours worked, and compensation, and managed the day-to-day operations of MINDFUL

 MANAGEMENT, L.L.C.. Accordingly, PATRICK CARNEY was and is an “employer” of the

 Plaintiff within the meaning of 29 U.S.C. §203(d).

 7.     Defendant, DOMINIC POSOCCO, is a resident of Palm Beach County, Florida and was,

 and now is, a manager of Defendant, MINDFUL MANAGEMENT, L.L.C., controlled Plaintiff’s

 duties, hours worked, and compensation, and managed the day-to-day operations of MINDFUL

 MANAGEMENT, L.L.C.. Accordingly, DOMINIC POSOCCO was and is an “employer” of the

 Plaintiff within the meaning of 29 U.S.C. §203(d).

 8.     Two or more of Defendants’ employees handled tools, supplies, and equipment

 manufactured outside Florida in furtherance of their business, including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, and paper.

 9.     Plaintiff DIANA PEREZ worked for Defendants as a non-exempt property manager.

 10.    Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for hours worked over 40 each week.

 11.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 12.    Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.
Case 0:20-cv-61786-WPD Document 1 Entered on FLSD Docket 09/02/2020 Page 3 of 3



 13.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 14.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 15.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-14 above as if

 set forth herein in full.

 16.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

 to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 17.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791
